United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                                                                 August 11, 2003
                          FOR THE FIFTH CIRCUIT
                          _____________________              Charles R. Fulbruge III
                                                                     Clerk
                               No. 02-10911
                             Summary Calendar
                          _____________________

JESSIE CROSS; IDA BELL HARGROVE; SHELANA SMITH; CHRISTINA SMITH,

                                                  Plaintiffs-Appellants,

                                 versus

FFP OPERATING PARTNERS,       LP,   a/k/a   DRIVERS   TRAVELMART;     KATHY
REYNOLDS; KATHY GRIFFIN,

                                                  Defendants-Appellees.

__________________________________________________________________

           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 7:99-CV-00160
_________________________________________________________________

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Plaintiffs appeal the district court’s final judgment in favor

of defendants in this race discrimination suit brought under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and

the Civil Rights Act of 1991, 42 U.S.C. § 1981a.               Plaintiffs

alleged that the General Manager of Driver’s Travelmart, Kathy

Griffin,   engaged   in     disparate   treatment     discrimination      in

connection with their termination, and created a hostile work

environment.   The district court granted defendants’ motion for

     *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
summary    judgment    on   the    hostile   work    environment       claim,   and

conducted a bench trial on the disparate treatment termination

claims.    At issue in the bench trial was the termination of four

African-American female employees, whom the defendants argue were

terminated for cause (plaintiffs Ida Bell Hargrove, Christina Smith

and Shelana Smith violated the company’s zero-tolerance attendance

policies; Jessie Cross was terminated for theft).                  The district

court found that the plaintiffs had presented no credible evidence

of discriminatory motive in their termination, nor was there any

credible    evidence    that      the   employer    treated    these    employees

differently from other, white employees. Essentially, the district

court found that the evidence established Kathy Griffin to be a

tough woman to work for; she terminated many employees of all races

and genders and applied the company’s policies in a racially non-

discriminatory manner.         In fact, the district court noted that

under Griffin’s supervision, one hundred employees were terminated

for violations of the attendance policy, only eight of whom were

African American; similarly, twelve employees were terminated by

Griffin for theft, and only two of those were African-American.

     The plaintiffs argue that two errors by the district court

warrant reversal: first, that the district court erred in refusing

to   consider   proffered         statistical      evidence,    consisting       of

defendants’ employee roster, that allegedly demonstrates a pattern

of discrimination; second, that the district court clearly erred in

finding that the terminations at issue were not racially motivated.
After reviewing the briefs, the record, and the district court’s

opinion, we disagree.

     Contrary to the plaintiffs’ assertion, the district court did

consider the employee roster; it simply rejected the plaintiffs’

characterization of the roster’s information.            The plaintiffs

relied on the roster to argue that seven African-American employees

were terminated within a matter of days and that Griffin hired no

African-Americans in the following thirteen months.        The district

court explicitly considered the information listed on the roster

and found that the roster established that the plaintiffs were not

treated   any   differently   from   many   other   employees   who   were

terminated by Griffin.    The roster failed to provide any evidence

or indicia of intentional racial discrimination in termination.

Thus the allegation of error in the district court’s treatment of

this exhibit is meritless.

     With respect to the second alleged error, the district court’s

thorough opinion reveals the court’s careful consideration of the

credibility and weight of the evidence introduced through the

testimony of various witnesses.      The district court concluded that

many witnesses offered conflicting and inconsistent testimony, were

not credible, or were only motivated by dislike of the defendant,

Kathy Griffin.   The court also made factual findings, based on the

plaintiffs’ own evidence, to the effect that adverse working

conditions at the Driver’s Travelmart about which plaintiffs’

witnesses testified were experienced by all employees, not just
African Americans.    In   short,   the   plaintiffs   have   failed   to

convince this court that the credibility and factual determinations

by the district court are in any way erroneous.        After our review

of the ruling, the briefs and the record, we are not left with any

sense that a mistake has been made; the district court’s findings

are supported by the weight of the evidence.

     The district court’s judgment that the plaintiffs failed to

prove intentional race discrimination in the termination of these

four women is, accordingly,

                                                              AFFIRMED.